Citation Nr: 1416111	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  05-14 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 3, 1970 to December 31, 1970 and from October to November 1973.

This matter initially came before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO denied entitlement to a TDIU.

In a February 2005 statement (VA Form 21-4138), the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  He subsequently withdrew his DRO hearing request.

In March 2007, the Board remanded this matter for further development.

The Veteran testified before a Veterans Law Judge at a September 2007 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In December 2007, the Board denied the claim for a TDIU.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In October 2012, the Court set aside the Board's December 2007 decision and remanded the case for readjudication in compliance with directives specified in an October 2012 Joint Motion filed by counsel for the Veteran and VA.

In May 2013, the Board sent the Veteran a letter informing him that the Veterans Law Judge who had conducted the September 2007 hearing was no longer employed at the Board and asked him to indicate whether he wanted to attend a new hearing.  The Veteran responded that he did not wish to have another hearing.

In December 2013, the Board remanded this matter for further development.

In addition to the paper claims file, there are Virtual VA and Veteran's Benefit Management System (VBMS) paperless claims files associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in January 2014 to assess the impact of his service-connected disabilities on his employability.  The nurse practitioner who conducted the examination opined that the Veteran should have been able to engage in and perform a gainful, sedentary, full time job and/or light duty job and that his bilateral forearm scars disability with a left upper arm ulnar nerve disability did not prevent him from securing a job.  There was no further explanation or reasoning provided for this opinion.

The January 2014 opinion is insufficient because it is not accompanied by any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Also, the opinion only addressed the Veteran's service-connected upper extremity disabilities (i.e. scars, ulcers, and neuropathy) and did not consider his service-connected left thigh graft site scar.  Thus, a remand is necessary to obtain a new opinion as to the impact of all the Veteran's service-connected disabilities on his employability.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The January 2014 VA examination report includes a reference to a May 2013 VA treatment record pertaining to treatment for an open sore on the left upper extremity.  The most recent VA treatment records in the claims file are contained in the Minneapolis Vista electronic records system and are dated to September 2007.  There are no additional treatment records included among the Veteran's paperless records in the Virtual VA and VBMS systems.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for left and right upper extremity disabilities (including scars, ulcers, tendonitis, and neurologic impairment) and a left thigh scar contained in the Minneapolis Vista electronic records system and dated from September 2007 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, ask the examiner who conducted the January 2014 VA examination to review the claims file, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, and provide a new opinion as to whether the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The opinion provider shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (a left forearm excision scar with pain, sensitivity, and non-healing ulcers; left ulnar sensory neuropathy with tendonitis; a right forearm excision scar with pain, sensitivity, and tendonitis; a left thigh graft site scar; and a right upper arm donor site of skin graft) would, either individually or in combination and without regard to any non-service-connected disabilities, prevent him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

The opinion provider must provide reasons for each opinion given. 

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the opinion provider rejects the Veteran's reports regarding symptoms, he or she must provide a reason for doing so.

If the opinion provider determines that he or she cannot provide an opinion without resorting to speculation, the opinion provider shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The agency of original jurisdiction (AOJ) shall ensure that any additional evidentiary development suggested by the opinion provider be undertaken so that a definite opinion can be obtained.)

If the January 2014 examiner is unavailable or otherwise unable to provide the requested opinion, the Veteran shall be afforded a new VA examination to obtain the necessary opinion.

3.  The AOJ shall review the opinion/examination report to ensure that it contains the information and opinion requested in this remand and is otherwise complete.
4.  If the benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



